IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40526
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAVID MARTINEZ-PALACIOS, also
known as Ruben Martinez-Perez,

                                     Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-01-CR-16-1
                       - - - - - - - - - -
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent David

Martinez-Palacios (Martinez) has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Martinez was sent a copy of counsel’s motion and

brief, but has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40526
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.